ORDER
PER CURIAM.
Kathy Howard (Defendant) appeals from the judgment upon her conviction for unlawful use of a weapon, Section 571.030.1, RSMo 2000,1 for which Defendant was fined $350. On appeal, Defendant contends the trial court erred in refusing to instruct the jury on self-defense because Theotis Little (Victim) harassed Defendant and threatened to cut her throat. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.